Name: Council Decision (CFSP) 2016/319 of 4 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: Asia and Oceania;  civil law;  international affairs
 Date Published: 2016-03-05

 5.3.2016 EN Official Journal of the European Union L 60/78 COUNCIL DECISION (CFSP) 2016/319 of 4 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (1), and in particular Article 19(1) and (2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/183/CFSP. (2) On 2 March 2016, the United Nations Security Council adopted Resolution 2270 (2016) adding 16 persons and 12 entities to the list of persons and entities subject to restrictive measures, and updated the identifying information relating to one person and two entities subject to restrictive measures. (3) Annex I to Decision 2013/183/CFSP should therefore be amended accordingly. (4) The entries for one person and seven entities listed in Annex II to Decision 2013/183/CFSP should be deleted, as they have been listed in Annex I to that Decision. (5) Annex II to Decision 2013/183/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2013/183/CFSP are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 4 March 2016. For the Council The President A.G. KOENDERS (1) OJ L 111, 23.4.2013, p. 52. ANNEX (1) The persons and entities listed below are added to the list of persons and entities subject to restrictive measures set out in Annex I to Decision 2013/183/CFSP: A. Persons Name Alias Date of birth Date of designation Statement of Reasons 13. Choe Chun-Sik Choe Chun Sik; Ch'oe Ch'un Sik DOB: 12 October 1954; Nationality: DPRK 2.3.2016 Choe Chun-sik was the director of the Second Academy of Natural Sciences (SANS) and was the head of the DPRK's long-range missile program. 14. Choe Song Il Passport: 472320665 Date of Expiration: 26 September 2017; Passport: 563120356 Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Vietnam. 15. Hyon Kwang II Hyon Gwang Il DOB: 27 May 1961; Nationality: DPRK 2.3.2016 Hyon Kwang II is the Department Director for Scientific Development at the National Aerospace Development Administration. 16. Jang Bom Su Jang Pom Su DOB: 15 April 1957; Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Syria. 17. Jang Yong Son DOB: 20 February 1957; Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative in Iran. 18. Jon Myong Guk Cho 'n Myo 'ng-kuk Passport: 4721202031; Passport Date of Expiration: 21 Feb 2017; Nationality: DPRK; DOB: 18 Oct 1976 2.3.2016 Tanchon Commercial Bank Representative in Syria. 19. Kang Mun Kil Jiang Wen-ji Passport: PS472330208; Passport Date of Expiration: 4 July 2017; Nationality: DPRK; 2.3.2016 Kang Mun Kil has conducted nuclear procurement activities as a representative of Namchongang, also known as Namhung. 20. Kang Ryong DOB: 21 August 1969; Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) Representative in Syria. 21. Kim Jung Jong Kim Chung Chong Passport: 199421147 Passport Date of Expiration: 29 Dec 2014; Passport: 381110042, Passport Date of Expiration: 25 Jan 2016; Passport: 563210184, Passport Date of Expiration: 18 Jun 2018; DOB: 7 Nov 1966, Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Vietnam. 22. Kim Kyu DOB: 30 July 1968, Nationality: DPRK 2.3.2016 Korea Mining Development Trading Corporation (KOMID) External Affairs Officer. 23. Kim Tong My'ong Kim Chin-So'k; Kim Tong-Myong; Kim Jin-Sok; Kim, Hyok-Chol DOB: 1964; Nationality: DPRK 2.3.2016 Kim Tong My'ong is the President of Tanchon Commercial Bank and has held various positions within Tanchon Commercial bank since at least 2002. He has also played a role in managing Amroggang's affairs. 24. Kim Yong Chol DOB. 18 February 1962; Nationality: DPRK 2.3.2016 KOMID Representative in Iran. 25. Ko Tae Hun Kim Myong Gi Passport: 563120630; Passport Date of Expiration: 20 March 2018, D.O.B. 25 May 1972; Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative. 26. Ri Man Gon DOB: 29 October 1945; Passport number: P0381230469; Passport Date of Expiration: 6 April 2016; Nationality: DPRK 2.3.2016 Ri Man Gon is the Minister of the Munitions Industry Department. 27. Ryu Jin DOB: 7 August 1965; Passport Number: 563410081; Nationality: DPRK 2.3.2016 KOMID Representative in Syria. 28. Yu Chol U Nationality: DPRK 2.3.2016 Yu Chol U is the Director of the National Aerospace Development Administration. (2) The entry concerning the person listed below, as set out in Annex I to Council Decision 2013/183/CFSP, is replaced by the following entry: Name Alias Date of birth Date of designation Statement of Reasons 8. Ra Ky'ong-Su Ra Kyung-Su Chang, Myong Ho 22.1.2013 Ra Ky'ong-Su is a Tanchon Commercial Bank (TCB) official. In this capacity he has facilitated transactions for TCB. Tanchon was designated by the Committee in April 2009 as the main DPRK financial entity responsible for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. (3) The entities listed below shall be inserted in the list of entities subject to restrictive measures as set out in Annex I to Council Decision 2013/183/CFSP: B. Entities Name Alias Location Date of designation Other information 21. Academy of National Defense Science Pyongyang, DPRK 2.3.2016 The Academy of National Defense Science is involved in the DPRK's efforts to advance the development of its ballistic missile and nuclear weapons programs. 22. Chongchongang Shipping Company Chong Chon Gang Shipping Co. Ltd. Address: 817 Haeun, Donghung-dong, Central District, Pyongyang, DPRK; Alternate Address: 817, Haeum, Tonghun-dong, Chung-gu, Pyongyang, DPRK; IMO Number: 5342883 2.3.2016 The Chongchongang Shipping Company, through its vessel, the Chong Chon Gang, attempted to directly import the illicit shipment of conventional weapons and arms to the DPRK in July 2013. 23. Daedong Credit Bank (DCB) DCB; Taedong Credit Bank Address: Suite 401, Potonggang Hotel, Ansan-Dong, PyongchonDistrict, Pyongyang, DPRK; Alternate Address: Ansan-dong, Botonggang Hotel, Pongchon, Pyongyang, DPRK; SWIFT: DCBK KKPY 2.3.2016 Daedong Credit Bank has provided financial services to the Korea Mining Development Trading Corporation (KOMID) and Tanchon Commercial Bank. Since at least 2007, DCB has facilitated hundreds of financial transactions worth millions of dollars on behalf of KOMID and Tanchon Commercial Bank. In some cases, DCB has knowingly facilitated transactions by using deceptive financial practices. 24. Hesong Trading Company Pyongyang, DPRK 2.3.2016 The Korea Mining Development Corporation (KOMID) is the parent company of Hesong Trading Corporation. 25. Korea Kwangson Banking Corporation (KKBC) KKBC Jungson-dong, Sungri Street, Central District, Pyongyang, DPRK 2.3.2016 KKBC provides financial services in support to Tanchon Commercial Bank and Korea Hyoksin Trading Corporation, a subordinate of the Korea Ryonbong General Corporation. Tanchon Commercial Bank has used KKBC to facilitate funds transfers likely amounting to millions of dollars, including transfers involving Korea Mining Development Corporation related funds. 26. Korea Kwangsong Trading Corporation Rakwon-dong, Pothonggang District, Pyongyang, DPRK 2.3.2016 The Korea Ryongbong General Corporation is the parent company of Korea Kwangsong Trading Corporation. 27. Ministry of Atomic Energy Industry MAEI Haeun-2-dong, Pyongchon District, Pyongyang, DPRK 2.3.2016 The Ministry of Atomic Energy Industry was created in 2013 for the purpose of modernising the DPRK's atomic energy industry to increase the production of nuclear materials, improve their quality, and further develop an independent DPRK nuclear industry. As such, the MAEI is known to be a critical player in the DPRK's development of nuclear weapons and is in charge of day-to-day operation of the country's nuclear weapons program, and under it are other nuclear- related organisations. Under this ministry are a number of nuclear-related organisations and research centres, as well as two committees: an Isotope Application Committee and a Nuclear Energy Committee. The MAEI also directs a nuclear research centre at Yongbyun, the site of the DPRK's known plutonium facilities. Furthermore, in the 2015 Panel of Experts (POE) report, the POE stated that Ri Je-son, a former director of the GBAE who was designated by the Committee established pursuant to resolution 1718 (2006) in 2009 for engagement in or support for nuclear related programs, was appointed as head of the MAEI on April 9, 2014. 28. Munitions Industry Department Military Supplies Industry Department Pyongyang, DPRK 2.3.2016 The Munitions Industry Department is involved in key aspects of the DPRK's missile program. MID is responsible for overseeing the development of the DPRK's ballistic missiles, including the Taepo Dong-2.The MID oversees the DPRK's weapons production and R&D programs, including the DPRK's ballistic missile program. The Second Economic Committee and the Second Academy of Natural Sciences  also designated in August 2010  are subordinate to the MID. The MID in recent years has worked to develop the KN08 road-mobile ICBM. 29. National Aerospace Development Administration NADA DPRK 2.3.2016 NADA is involved in the DPRK's development of space science and technology, including satellite launches and carrier rockets. 30. Office 39 Office #39; Office No. 39; Bureau 39; Central Committee Bureau 39; Third Floor; Division 39 DPRK 2.3.2016 DPRK government entity. 31. Reconnaissance General Bureau Chongch'al Ch'ongguk; KPA Unit 586; RGB Hyongjesan- Guyok, Pyongyang, DPRK; Alternate Address: Nungrado, Pyongyang, DPRK 2.3.2016 The Reconnaissance General Bureau is the DPRK's premiere intelligence organisation, created in early 2009 by the merger of existing intelligence organisations from the Korean Workers' Party, the Operations Department and Office 35, and the Reconnaissance Bureau of the Korean People's Army. The Reconnaissance General Bureau trades in conventional arms and controls the DPRK conventional arms firm Green Pine Associated Corporation. 32. Second Economic Committee Kangdong, DPRK 2.3.2016 The Second Economic Committee is involved in key aspects of the DPRK's missile program. The Second Economic Committee is responsible for overseeing the production of the DPRK's ballistic missiles, and directs the activities of KOMID. (4) The entries concerning the entities listed below, as set out in Annex I to Council Decision 2013/183/CFSP, is replaced by the following entries: Name Alias Location Date of designation Other information 4. Namchongang Trading Corporation NCG; NAMCHONGANG TRADING;NAM CHON GANG CORPORATION; NOMCHONGANG TRADING CO.; NAM CHONG GAN TRADING CORPORATION; Namhung Trading Corporation Pyongyang, DPRK 16.7.2009 Namchongang is a DPRK trading company subordinate to the General Bureau of Atomic Energy (GBAE). Namchongang has been involved in the procurement of Japanese-origin vacuum pumps that were identified at a DPRK nuclear facility, as well as nuclear-related procurement associated with a German individual. It has further been involved in the purchase of aluminium tubes and other equipment specifically suitable for a uranium enrichment programme from the late 1990s. Its representative is a former diplomat who served as DPRK's representative for the International Atomic Energy Agency (IAEA) inspection of the Yongbyon nuclear facilities in 2007. Namchongang's proliferation activities are of grave concern given the DPRK's past proliferation activities. 20. Ocean Maritime Management Company, Limited (OMM) Vessels with IMO Number: a) Chol Ryong (Ryong Gun Bong) 8606173 b) Chong Bong (Greenlight) (Blue Nouvelle) 8909575 c) Chong Rim 2 8916293 d) Dawnlight 9110236 e) Ever Bright 88 (J Star) 8914934 f) Gold Star 3 (benevolence) 8405402 g) Hoe Ryong 9041552 h) Hu Chang (O Un Chong Nyon) 8330815 i) Hui Chon (Hwang Gum San 2) 8405270 j) JH 86 8602531 k) Ji Hye San (Hyok Sin 2) 8018900 l) Jin Tal 9163154Ã  m) Jin Teng 9163166 n) Kang Gye (Pi Ryu Gang) 8829593 o) Mi Rim 8713471 p) Mi Rim 2 9361407 q) O Rang (Po Thong Gang) 8829555 r) Orion Star (Richocean) 9333589 s) Ra Nam 2 8625545 t) RaNam 3 9314650 u) Ryo Myong 8987333 v) Ryong Rim (Jon Jin 2) 8018912 w) Se Pho (Rak Won 2) 8819017 x) Songjin (Jang Ja San Chong Nyon Ho) 8133530 y) South Hill 2 8412467 z) South Hill 5 9138680 aa) Tan Chon (Ryong Gang 2) 7640378 bb) Thae Pyong San (Petrel 1) 9009085 cc) Tong Hung San (Chong Chon Gang) 7937317 dd) Grand Karo 8511823 ee) Tong Hung 1 8661575 Donghung Dong, Central District. PO BOX 120. Pyongyang, DPRK; Dongheung-dong Changwang Street, Chung-Ku, PO Box 125, Pyongyang. 28.7.2014 Ocean Maritime Management Company, Limited (IMO Number: 1790183) is the operator/manager of the vessel Chong Chon Gang. It played a key role in arranging the shipment of concealed cargo of arms and related materiel from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions. (5) The person and entities listed below are deleted from the list set out in Annex II to Council Decision 2013/183/CFSP I. Persons and entities responsible the DPRK's nuclear related, ballistic missile-related or other weapons of mass destruction related programmes, or person acting on their behalf or at their direction, or entities owned or controlled by them. B. Entities 4. Second Economic Committee 7. Hesong Trading Corporation 10. Korea Kwangson Trading Corporation 11. Munitions Industry Department (a.k.a. Military Supplies Industry Department) 12. Reconnaissance General Bureau (RGB) (a.k.a. Chongch'al Ch'ongguk; KPA Unit 586) II. Persons and entities providing financial services that could contribute to the DPRK's nuclear related, ballistic missile-related or other weapons of mass destruction related programmes. A. Persons 3. Kim Tong-Myo'ng (a.k.a. Kim Chin-so'k) B. Entities 3. Korea Kwangson Banking Corporation (KKBC) (a.k.a.: Korea Kwangson Banking Corp; KKBC) 4. Office 39, of the Korean Workers' Party (a.k.a.: Office #39; Office No. 39; Bureau 39; Central Committee Bureau 39; Third Floor; Division 39)